Citation Nr: 0628634	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for cervical dysplasia.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June 1993 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for cervical dysplasia.  

On her August 2005 substantive appeal, the veteran requested 
a Board hearing.  She did not appear for a Board hearing 
scheduled at her local RO in May 2006, and also did not 
appear for a Board videoconference hearing scheduled for 
August 2006.  Accordingly, having already presented the 
veteran with two opportunities to present testimony to the 
Board for which she failed to appear without explanation or 
good cause given, the Board finds it is without prejudice to 
the veteran to proceed with the adjudication of this appeal 
on the merits.


FINDINGS OF FACT

1.  The veteran was treated in service for cervical 
dysplasia/abnormal PAP tests, and two LEEP procedures were 
performed therein.

2.  There is no competent medical evidence demonstrating 
currently manifested chronic residuals or disability related 
to cervical dysplasia/abnormal PAP tests or the LEEP 
procedures in service, and there is no current evidence of 
cervical dysplasia or abnormal PAP tests.


CONCLUSION OF LAW

A gynecological disorder, claimed as cervical dysplasia, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328, rev'd 
on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an August 2003 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters 
(aside from the hypertension claim) for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the record 
contains such notice letter issued by the RO to the veteran 
in March 2006.  Moreover, the claim for service connection is 
being denied, thereby rendering moot any concerns as to 
rating or effective date for that issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records reflect that PAP testing conducted in 
July 1995 revealed cervical dysplasia, which was again shown 
by records dated in 1996.  LEEP procedures were performed in 
January and July 1996.  PAP testing conducted subsequently in 
May 1997, September 1998, February 1999, August 1999, January 
2000, and June 2002 was within normal limits.  

A VA gynecology evaluation was conducted in November 2003.  
The report noted a history of moderate dysplasia in service, 
with 2 LEEP procedures performed in service, at least one in 
1996.  A history of normal PAP smears since that time, the 
most recent one in June 2002 was documented.  Physical 
examination of the vulva, vagina, cervix, and uterus revealed 
no abnormalities.  Assessments of: history of previous 
moderate dysplasia; status post treatment via LEEP x 2; and 
normal PAP smear screening for 6 years, were made.  The 
examiner commented that the veteran did not appear to have 
any disability, and had had normal PAP smears for the past 
six years. 

The record also includes a February 2005 letter from a 
private women's healthcare nurse practitioner, an RNC, to the 
veteran.  The RNC noted that in the past the veteran had had 
abnormal PAP smears which were successfully treated, and that 
PAP tests had been normal for some time subsequently.  She 
noted that it was well-documented by medical research that 
HPV infections sometimes had latent phases, and could be 
stored in the body and subject to recurrence when the immune 
system is challenged.  The nurse added that the immune system 
could be challenged by factors including pregnancy, age, 
viral infections such as HIV, and other types of diseases 
which could hamper the immune system.  She concluded that the 
HPV infection was unlikely to recur, but could reappear in 
the future for any of the aforementioned reasons.   

III.  Legal Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

While the service medical records document abnormal PAP smear 
results and evidence of cervical dysplasia treated by two 
LEEP procedures, post-service medical records fail to show 
any current disability resulting from any of the 
aforementioned findings and treatment.  A VA examination 
report dated in November 2003 indicated that while the 
veteran had a history of cervical dysplasia/abnormal PAP 
tests in service; there was no evidence of cervical dysplasia 
and that she has had normal PAP smears for approximately 6 
years - most recently in June 2002, evidencing no current 
disability.  In summary, the examiner found no abnormalities 
on examination and no evidence of cervical dysplasia, and the 
veteran did not report having any gynecologic complaints or 
symptoms related to cervical dysplasia/abnormal PAP test 
results shown in service or the LEEP procedures performed 
during service.

The Board finds the November 2003 VA examiner's findings to 
constitute competent medical evidence as they were based upon 
a review of the record, and corroborated by the veteran's own 
reported history and status and the service medical records.  

A clinical finding of cervical dysplasia/abnormal PAP tests 
in service does not warrant service connection without 
evidence of current chronic residuals.  In this case, there 
is no competent medical evidence relating the cervical 
dysplasia diagnosed in service to any subsequent 
gynecological problem and hence, there is no current 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board has considered the February 2005 note authored by a 
private nurse practitioner, advising the veteran of the 
unlikely possibility of recurrence of HPV infection, and the 
factors which are likely to impact a recurrence.  However, 
the mere possibility of recurrence of a disability does not 
serve as evidence of a currently manifested and diagnosed 
disorder.  Moreover, in this case there has been no actual 
evidence or even suggestion of recurrence of cervical 
dysplasia; in fact as previously mentioned the veteran's PAP 
tests have been normal for the past 6 years.  

In summary, inasmuch as the veteran has no current diagnosis 
of cervical dysplasia or evidence of any chronic residuals, 
the preponderance of the evidence is against the veteran's 
claim and service connection for such is not warranted.  See 
Brammer, Degmetich, Gilpin, supra.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, that doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cervical dysplasia is 
denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


